DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6 December 2021 with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Komatsu et al. (2012/0095424) to teach channels that are free of absorbent material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginocchio (3,913,580) in view of Komatsu et al. (2012/0095424).
With respect to claims 1 and 8, Ginocchio discloses a process for gluing an absorbent core to a backsheet, as shown in figure 1. The process comprises providing an absorbent core 12 having a longitudinal axis, as shown in figure 1, comprising an absorbent material, as disclosed in column 3, lines 55-60, and a core wrap 14 enclosing the absorbent material, as shown in figure 3. A first glue 24 is applied in a first application area on the backsheet, as shown in figure 2 and disclosed in column 4, lines 45-49. A second glue 26 is applied in a second application area on the backsheet, as shown in figure 2 and disclosed in column 4, lines 45-49, and column 5, lines 1-3. The backsheet and absorbent core are brought in contact so that they are attached by the first and second glues, as disclosed in column 5, lines 43-54.
Ginocchio discloses all aspects of the claimed invention with the exception of the absorbent material comprising superabsorbent polymer, and the absorbent core having a first channel and a second channel disposed on opposite sides of the longitudinal axis that are free of absorbent material and the top and bottom sides of the core wrap are attached through the channels. Komatsu discloses an absorbent article, as shown in figure 4, comprising an absorbent core 30 enclosed by a core wrap 31 having a first channel 41 and a second channel 42 disposed on opposite sides of the longitudinal axis. The channels 41 and 42 are free of absorbent material and the top side and bottom side of the core wrap are attached through the channels, as shown in figure 4. The absorbent core comprises superabsorbent polymer, as disclosed in paragraph [0056]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Ginocchio with first and second channels on opposite sides of the longitudinal axis that are free of 
With respect to claim 2, the first glue of Ginocchio is applied by an applicator 32 that is shown in figure 6 to be in contact with the backsheet 16, and therefore the first glue is applied by a contact applicator. 
With respect to claim 4, the first glue application pattern 24 is a continuous, wide stripe, as shown in figure 2.
With respect to claim 5, the second glue application pattern 26 is a series of discontinuous stripes, as shown in figure 2.
With respect to claim 7, Ginocchio shows in figure 2 that the second glue application area 26 is larger than the first glue application area 24.
With respect to claim 9, Ginocchio discloses a process for gluing an absorbent core to a backsheet, as shown in figure 1. The process comprises providing an absorbent core 12 having a longitudinal axis, as shown in figure 1, comprising an absorbent material, as disclosed in column 3, lines 55-60, and a core wrap 14 enclosing the absorbent material, as shown in figure 3. A first glue 24 is applied in a first application area on the backsheet, as shown in figure 2 and disclosed in column 4, lines 45-49. A second glue 26 is applied in a second application area on the backsheet, as 
Ginocchio discloses all aspects of the claimed invention with the exception of the absorbent material comprising superabsorbent polymer, and the absorbent core having a first channel and a second channel disposed on opposite sides of the longitudinal axis. Komatsu discloses an absorbent article, as shown in figure 4, comprising an absorbent core 30 enclosed by a core wrap 31 having a first channel 41 and a second channel 42 disposed on opposite sides of the longitudinal axis. The absorbent core comprises superabsorbent polymer, as disclosed in paragraph [0056]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Ginocchio with first and second channels on opposite sides of the longitudinal axis, as taught by Komatsu, to achieve the predictable result of improving the flexibility and leakage prevention of the article. It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the absorbent material of Ginocchio a superabsorbent polymer, as taught by Komatsu, to achieve the predictable result of a thin yet highly absorptive absorbent core. Since the first glue application pattern 24 of Ginocchio is disposed along the longitudinal axis of the article, as shown in figure 2, when the article of Ginocchio is modified by the teaching of Komatsu to have first and second channels on opposite sides of the longitudinal axis, the first glue application pattern will therefore be located between the first and second channels in the modified article of Ginocchio.
With respect to claim 10, the second glue application pattern 26 of Ginocchio is located along the longitudinal side edges 16 of the article, as shown in figure 2. Therefore when the article of Ginocchio is modified by the teaching of Komatsu to have first and second channels on opposite sides of the longitudinal axis, the second glue application pattern will be located between the first longitudinal side edge and the first channel, and between the second longitudinal side edge and second channel in the modified article of Ginocchio.
With respect to claim 11, the first glue application pattern 24 is a continuous, wide stripe, as shown in figure 2.
With respect to claim 12, the second glue application pattern 26 is a series of discontinuous stripes, as shown in figure 2.
With respect to claims 13 and 15, Ginocchio discloses a process for gluing an absorbent core to a backsheet, as shown in figure 1. The process comprises providing an absorbent core 12 having a longitudinal axis, as shown in figure 1, comprising an absorbent material, as disclosed in column 3, lines 55-60, and a core wrap 14 enclosing the absorbent material, as shown in figure 3. A first glue 24 is applied in a first application area on the backsheet, as shown in figure 2 and disclosed in column 4, lines 45-49. A second glue 26 is applied in a second application area on the backsheet, as shown in figure 2 and disclosed in column 4, lines 45-49, and column 5, lines 1-3. The backsheet and absorbent core are brought in contact so that they are attached by the first and second glues, as disclosed in column 5, lines 43-54.
Ginocchio discloses all aspects of the claimed invention with the exception of the absorbent material comprising superabsorbent polymer, and the absorbent core having 
With respect to claim 14, Ginocchio shows in figure 2 that the second glue application area 26 is larger than the first glue application area 24.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginocchio (3,913,580) in view of Komatsu et al. (2012/0095424), and further in view of LeMinh et al. (7,160,281).
With respect to claim 3, Ginocchio discloses the second glue 26 is applied in a plurality of parallel stripes, as shown in figure 2, by a plurality of nozzles 40, as shown in figure 6. Ginocchio discloses all aspects of the claimed invention with the exception of the nozzles being turned on and off to provide a second glue application area comprising longitudinally extending portions of different lengths. LeMinh teaches applying glue to the backsheet of an absorbent article intermittently, as disclosed in column 8, lines 33-35. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second glue of Ginocchio in portions of different lengths (i.e. intermittently), as taught by LeMinh, to achieve the predictable result of a glue pattern that has occasional gaps to prevent the backsheet from being made too stiff by the glue pattern. It further would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to achieve an intermittent glue pattern by turning the nozzles on and off, to achieve the advantage of a simpler manufacturing process than keeping the nozzles on continuously but then having to remove glue to result in an intermittent glue pattern.
With respect to claim 6, modified Ginocchio discloses all aspects of the claimed invention with the exception of the second glue application pattern being a plurality of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781